JONES, Justice.
Don Calvert was convicted of the offense of unlawfully taking a vehicle without the consent of the owner. KRS 433.-220. The jury fixed his punishment at confinement in the penitentiary for one year.
On appeal, Calvert contends that the trial court erred in refusing to instruct the jury on his defense of the inability to form the intent to commit the offense because he was intoxicated.
The facts are not in dispute. Calvert, while intoxicated, unlawfully took and operated a 1967 Volkswagen belonging to Rondle Meador. The taking and the operation of the vehicle were without the consent of the owner.
Calvert testified that he had no memory of the events of the day. He testified that he was drunk.
In Taulbee v. Commonwealth, 304 Ky. 551, 201 S.W.2d 723 (1947), and Murphy v. Commonwealth, Ky., 279 S.W.2d 767 (1955), this court held that in a prosecution for the offense of taking a motor ve-*647hide without the consent of the owner, the refusal of an instruction on drunkenness is not error. Those cases are dispositive here.
The judgment is affirmed.
All concur.